Citation Nr: 0407520	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  04-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic left arm and 
wrist disorder to include arthritis of the left arm and 
wrist.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from October 1944 to November 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the New 
Orleans, Regional Office (RO) that denied service connection 
for a chronic left arm and wrist disorder to include 
arthritis of the left arm and wrist.  The veteran has been 
represented by the American Legion throughout this appeal.

For the reasons and bases discussed below, service connection 
for a chronic left arm or wrist disorder to include arthritis 
of the left arm and wrist is DENIED.


FINDINGS OF FACT

1. There are no in-service complaints of, treatment for, or 
diagnosis of a left arm and wrist disorder.

2. Post-service medical evidence is negative for a current 
left arm and left wrist disorder, to include arthritis of the 
left arm and wrist.


CONCLUSION OF LAW

A chronic left arm and wrist disorder to include arthritis of 
the left arm and wrist was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Left Arm and Wrist Disorder

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime service.   Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has claimed that he injured his left arm and 
wrist while stationed in the Philippines.  His service 
medical records make no reference to a left arm or wrist 
disorder.  In his service entry physical examination, the 
veteran was reported to exhibit only an old laceration on the 
right index finger.  The veteran's progress notes during 
service are negative for complaints of, treatment for, or 
diagnosis of a left arm or wrist disorder.  When examined in 
November 1946, prior to his discharge from service, the 
veteran did not exhibit any abnormalities or injuries.

In May 2002, the veteran indicated that P. Griffith, M.D., 
had treated his left arm and wrist disorder.  VA obtained Dr. 
Griffith's private clinical notes.  This medical evidence is 
negative for complaints of, treatment for, or diagnosis of a 
current left arm or wrist disorder.  In June 2002, the 
veteran specifically stated that he did not possess 
additional medical evidence to provide to the RO.

The veteran asserts that service connection is warranted for 
a left arm and wrist disorder which was incurred during 
service.  The Board observes that no medical professional has 
established that the veteran exhibits a left arm and wrist 
disorder.  Service medical records are negative for a chronic 
left armor wrist disorder.  Further, post-service evidence is 
negative for a current left arm or wrist disorder.  These two 
elements as well as competent medical evidence showing a 
relationship between the two are necessary to the claim.  

The veteran's claim that he has a left arm and wrist disorder 
is supported only by his own statements.  The veteran does 
not claim nor does the evidence show that he is medically 
trained.  As a lay person, without medical training, he is 
not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time; and so, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).

Inasmuch as there is no medical evidence establishing the 
presence of a left arm and wrist disorder, service connection 
for the claimed disorder is not warranted.  

II. VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO provided such notice to the veteran in its letter of June 
2002, prior to the initial unfavorable AOJ decision.  

Under VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
The veteran was advised of the applicable law and 
regulations, and the evidence needed to substantiate his 
claim by the June 2002 letter, and specific information 
regarding citations and the actual text of the law and 
regulation were provided in the June 2002 rating decision and 
the December 2003 statement of the case (SOC).  

In the June 2002 letter, the RO informed the veteran that VA 
would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  The veteran was informed that 
the evidence must show that an injury was incurred in 
military service or made worse during military service; that 
there must be evidence of a current disability, and that a 
relationship between a current disability and an injury, 
disease, or event in service was required.  He was asked to 
provide evidence to support his claim.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the veteran of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folders.  The veteran's service 
medical records are also in the claims folder.  Although he 
has stated that he received treatment for the claimed 
disorder while he was in the Philippines, the evidence does 
not support his contention.  He has also stated that he does 
not understand why record of such treatment in not included 
in his service medical records.  While his record does not 
contain any evidence of treatment in the Philippines, it does 
contain a discharge examination which shows that at the time 
he was examined, he had no musculoskeletal defects.  In June 
2002, the veteran indicated that he had no other evidence to 
submit and asked that his claim be processed as soon as 
possible.  This evidence, when viewed in relation to the lack 
of a competent medical evidence showing that the claimed 
disability currently exists warrants the conclusion that a 
remand for additional evidence is not necessary to decide the 
claim.  In this case, the veteran must show that he was 
injured in service, that he has a current disability, and 
that the two are connected by competent medical evidence.  
Because this has not been demonstrated, the Board finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA is 
required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, (3) of the information and evidence that the 
veteran is expected to provide, and (4) VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In June 2002, the RO sent a letter to the veteran outlining 
what the evidence must show to establish entitlement to 
service connection; it outlined what VA would do to assist 
him in obtaining evidence for his claim; it detailed which 
records it would obtain and what he was responsible for 
providing; and it asked him to submit a VA form 21-4138 if he 
had no other evidence to furnish, thereby implicitly asking 
him to give VA what ever he had in relation to his claim.  In 
reviewing the issue of the veteran's entitlement to service 
connection for a chronic left arm or wrist disorder to 
include arthritis of the left arm and wrist, the Board 
observes that the Department of Veterans' Affairs (VA) has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  .  


ORDER

Service connection for a chronic left arm or wrist disorder 
to include arthritis of the left arm and wrist is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



